Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 16, 17, 19 - 21, 24, 25, and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 102615817) in view of Shelton et al. (US 2018/0298582).
Regarding claim 12, Fan discloses geogrid system comprising: a geotechnical environment (civil engineering construction); a horizontal geogrid (plastic sheet comprising nodes 3 and nodes 4; Fig. 1), comprising: a geogrid with nodes (3, 4) and ribs (unlabeled continuous, horizontal ribs as shown in Fig. 1), the geogrid comprising patterned discontinuities comprising non-continuous ribs (the outer ribs of the triangular elements adjacent node 3, the ribs forming a hexagonal shape surrounding node 3; Fig. 1) and a plurality of continuous ribs (unlabeled continuous, horizontal ribs as shown in Fig. 1), and a core comprising polymeric material (plastic sheet) (Fig. 1; paragraph 0019). Fan fails to disclose a compressible cellular layer on a top and bottom surface of the core. Shelton teaches a geogrid comprising a plurality of geogrid layers, comprising: a compressible cellular layer (120) on a top surface of the core (110) (Figs. 1 - 3; paragraphs 0054 - 0063 and 0080). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight. It would have been considered obvious to one of ordinary skill in the art to have placed a compressible cellular layer on both a top and a bottom surface of the core to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claim 14, Fan fails to disclose the compressible cellular layer decreases quantity requirements of the polymeric material. Shelton teaches the compressible cellular layer decreases quantity requirements of the polymeric material because the middle layer as taught by Shelton comprises a foamed material that obviously contains voids therein, which decreases quantity requirements of the polymeric material (paragraphs 0080 and 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claim 16, Fan further discloses the patterned discontinuities forms a hexagon pattern (see hexagonal pattern formed by the outer ribs of the triangular shapes adjacent node 3) (Fig. 1).
Regarding claim 17, Fan further discloses the hexagonal structure comprises nested hexagons, including an inner hexagon and an outer hexagon pattern (Fig. 1).
Regarding claims 19 and 20, Fan discloses all of the claim limitations except the horizontal multilayer mechanically stabilizing geogrid is formed from three or more layers of different materials and in a co-extrusion. Shelton teaches the horizontal multilayer mechanically stabilizing geogrid (coextruded multilayer sheet 100) is formed from three or more layers (110, 120, 130) of different materials and in a co-extrusion (Figs. 1 - 3; paragraphs 0054 - 0057). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the geogrid as disclosed above with the multilayered structure as taught by Shelton to provide enhanced material properties, such as a higher degree of stiffness and a greater strength, that provide performance benefits to use of the geogrid in soil geosynthetic reinforcement. The use of a combination of layer(s) of high molecular weight polyolefins and layer(s) of lower cost polymeric materials as taught by Shelton would also provide cost savings.
Regarding claim 21, Fan fails to disclose the compressible cellular layer increases an aspect ratio of the geogrid at an intersection of the non-continuous ribs. Shelton teaches the compressible cellular layer (120) increases the aspect ratio of the geogrid at an intersection of the ribs (Figs. 1 - 3; paragraphs 0080, 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system. Examiner notes that including an additional cellular layer to the geogrid would obviously increase the aspect ratio of the geogrid at intersecting nodes because the additional layer of material would obviously increase the height of the geogrid.
Regarding claim 24, Fan fails to disclose the compressible cellular layer is configured with void- containing regions wherein surface area is increased allowing for increased soil retention throughout the geogrid. Shelton teaches the compressible cellular layer is configured with void-containing regions (foamed layer obviously contains voids therein) wherein surface area is increased allowing for increased soil retention throughout the geogrid (paragraphs 0080 and 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer and void-containing regions as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.
Regarding claim 25, Fan in view of Shelton discloses all of the claim limitations except the geometry of the plurality of the continuous ribs. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the shape of the plurality of the continuous ribs with a triangle or triaxial geometry as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Examiner has interpreted “the plurality of the continuous ribs are of a triangle or triaxial geometry” as requiring the shape of each of the plurality of continuous ribs to be of a triangle or triaxial geometry, as best understood.
Regarding claims 27 and 28, Fan fails to disclose the compressible cellular layer comprises a particulate material comprising calcium carbonate. Shelton teaches a compressible cellular layer comprises a particulate material comprising calcium carbonate (paragraphs 0091 and 0093). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the geogrid system as disclosed above with the compressible cellular material comprising a particulate material comprising calcium carbonate as taught by Shelton to provide additional structural reinforcement for the geogrid system.
Regarding claim 29, Fan fails to disclose the compressible cellular layer comprises an engineered foaming agent. Shelton teaches the compressible cellular layer comprises an engineered foaming agent (chemical foaming agent) (paragraphs 0080 and 0081). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Fan with the compressible cellular layer as taught by Shelton to provide additional structural reinforcement for the geogrid system and to reduce both raw material cost and geogrid weight.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Shelton et al. as applied to claims 12 and 17 above, and further in view of Walsh (US 2009/0214821).
Regarding claim 13, Fan further discloses the core of the polymeric material is solid (plastic sheet) (abstract; paragraph 0019). Fan in view of Shelton fails to disclose the polymeric material is rigid. Walsh teaches a geogrid comprising a rigid polymeric material (paragraphs 0004, 0031, 0049, 0061, and 0074). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the core of polymeric material as disclosed above with the rigid material as taught by Walsh to increase the strength of the geogrid system.
Regarding claim 18, Fan in view of Shelton fails to disclose the non-continuous ribs are of varying aspect ratio to the continuous ribs. Walsh teaches intersecting ribs are of varying aspect ratio, wherein the nodes (junctions 16) have an increased aspect ratio compared to the ribs (strands 14) (Figs. 3 and 4; paragraph 0038). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the non-continuous ribs and the continuous ribs of the apparatus as disclosed by above with the aspect ratios as taught by Walsh to provide increased confinement or interlocking of aggregate material contributing to the enhanced composite matrix.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Shelton et al. as applied to claim 12 above, and further in view of Wendeler-Goeggelmann (US 2019/0383015). Fan in view of Shelton discloses all of the claim limitations except the geogrid is comprised of a rectangular geometry of the continuous ribs. Wendeler-Goeggelmann teaches a grid (lattice structure 10a) is comprised of a rectangular geometry of strong ribs (12a, 14a, 16a, 18a, 38a, 44a) (Fig. 1; paragraphs 0065 and 0068). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the shape of the geogrid as disclosed above with the rectangular geometry as taught by Wendeler-Goeggelmann as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 1 - 11 are allowed.
Response to Arguments
Applicant’s arguments, see amendment, filed 05 August 2022, with respect to claims 1 - 11 have been fully considered and are persuasive.  The rejection of claims 1 - 11 has been withdrawn. 

Applicant's arguments filed 05 August 2022 with respect to claims 12 - 14, 16 - 21, and 24 - 29 have been fully considered but they are not persuasive. 
Applicant argues that Fan fails to teach the patterned structure of engineering discontinuity, also known as non-continuous ribs.  Examiner replies that Fan teaches patterned discontinuities comprising non-continuous ribs (the outer ribs of the triangular elements adjacent node 3, the ribs forming a hexagonal shape surrounding node 3; Fig. 1).  Examiner takes the position that outer ribs of the triangular elements adjacent node 3, the ribs forming a hexagonal shape surrounding node 3 as taught by Fan are non-continuous because the aforementioned ribs do not extend along an entire length of the geogrid system.
Applicant argues that Fan fails to teach the secondary nodes as claimed.  Examiner replies that none of claims 12 - 14, 16 - 21, and 24 - 29 recite secondary nodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/25/2022